      Case 1:20-cv-00420-NONE-SAB Document 14 Filed 05/05/20 Page 1 of 8



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JAMES ARTHUR CASEY,                             )   Case No.: 1:20-cv-00420-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                           RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                                     )   THIS ACTION
14                                                   )
     M. DOCANTO, et al.,
                                                     )   FINDINGS AND RECOMMENDATION
15                                                   )   RECOMMENDING DISMISSAL OF ACTION
                    Defendants.                      )   FOR FAILURE TO STATE A COGNIZABLE
16                                                   )   CLAIM FOR RELIEF
                                                     )
17                                                   )   [ECF No. 12]

18          Plaintiff James Arthur Casey is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s first amended complaint, filed April 17, 2020.
21                                                       I.
22                                     SCREENING REQUIREMENT
23          The Court is required to screen complaints brought by prisoners seeking relief against a
24   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court
25   must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally “frivolous
26   or malicious,” that “fail[] to state a claim on which relief may be granted,” or that “seek[] monetary
27   relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see also 28
28   U.S.C. § 1915A(b).
                                                         1
       Case 1:20-cv-00420-NONE-SAB Document 14 Filed 05/05/20 Page 2 of 8



1           A complaint must contain “a short and plain statement of the claim showing that the pleader is

2    entitled to relief. . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

3    “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements, do

4    not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550

5    U.S. 544, 555 (2007)). Moreover, Plaintiff must demonstrate that each defendant personally participated

6    in the deprivation of Plaintiff’s rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).

7           Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings liberally

8    construed and to have any doubt resolved in their favor. Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th

9    Cir. 2012) (citations omitted). To survive screening, Plaintiff’s claims must be facially plausible, which

10   requires sufficient factual detail to allow the Court to reasonably infer that each named defendant is

11   liable for the misconduct alleged. Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service, 572 F.3d 962,

12   969 (9th Cir. 2009). The “sheer possibility that a defendant has acted unlawfully” is not sufficient, and

13   “facts that are ‘merely consistent with’ a defendant’s liability” falls short of satisfying the plausibility

14   standard. Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.

15                                                       II.

16                                     SUMMARY OF ALLEGATIONS

17          The Court accepts Plaintiff’s allegations in his complaint as true only for the purpose of the sua

18   sponte screening requirement under 28 U.S.C. § 1915.

19          Plaintiff names correctional officer M. Docanto, correctional officer Malinado, correctional

20   sergeant J. Nevarro, correctional lieutenant L. Padrnoas, and correctional captain Gallegar, as

21   Defendants.

22          Officers Docanto and Malindo went to Plaintiff’s cell for a priority medical ducat appointment.

23   Both officers knew it the medical appointment was for Hepatitis C treatment, but they refused to take

24   Plaintiff to his appointment.

25          Officers Docanto and Malindo excessively strip-searched Plaintiff trying to not allow Plaintiff

26   to go to his Hepatitis C medical appointment. Docanto and Malindo told Plaintiff to lift up his penis

27   slowing and move it right and left then to hold it to one side and lift up his balls. They then told

28   Plaintiff to turn around, squat and cough. Plaintiff did as he was instructed. They told Plaintiff to do

                                                          2
       Case 1:20-cv-00420-NONE-SAB Document 14 Filed 05/05/20 Page 3 of 8



1    it all again while spreading his buttchecks as wide as possible. The officers then slammed the food

2    tray closed, and after Plaintiff grabbed his clothing, they said “nice sex show” and walked away.

3    While Plaintiff was naked, both officers made “sexual” comments about Plaintiff’s body knowing he

4    is Muslim trying to make him upset.

5            Plaintiff told sergeant Nevarro and captain Gallegar about the incident, and Nevarro told

6    Plaintiff “this is prison get used to it.”

7                                                       III.

8                                                 DISCUSSION

9            A.      Deliberate Indifference to Serious Medical Need

10           While the Eighth Amendment of the United States Constitution entitles Plaintiff to medical

11   care, the Eighth Amendment is violated only when a prison official acts with deliberate indifference to

12   an inmate’s serious medical needs. Snow v. McDaniel, 681 F.3d 978, 985 (9th Cir. 2012), overruled

13   in part on other grounds, Peralta v. Dillard, 744 F.3d 1076, 1082-83 (9th Cir. 2014); Wilhelm v.

14   Rotman, 680 F.3d 1113, 1122 (9th Cir. 2012); Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).

15   Plaintiff “must show (1) a serious medical need by demonstrating that failure to treat [his] condition

16   could result in further significant injury or the unnecessary and wanton infliction of pain,” and (2) that

17   “the defendant’s response to the need was deliberately indifferent.” Wilhelm, 680 F.3d at 1122 (citing

18   Jett, 439 F.3d at 1096). Deliberate indifference is shown by “(a) a purposeful act or failure to respond

19   to a prisoner’s pain or possible medical need, and (b) harm caused by the indifference.” Wilhelm, 680

20   F.3d at 1122 (citing Jett, 439 F.3d at 1096). The requisite state of mind is one of subjective

21   recklessness, which entails more than ordinary lack of due care. Snow, 681 F.3d at 985 (citation and

22   quotation marks omitted); Wilhelm, 680 F.3d at 1122.

23           “A difference of opinion between a physician and the prisoner - or between medical

24   professionals - concerning what medical care is appropriate does not amount to deliberate

25   indifference.” Snow, 681 F.3d at 987 (citing Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989);

26   Wilhelm, 680 F.3d at 1122-23 (citing Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1986)). Rather,

27   Plaintiff “must show that the course of treatment the doctors chose was medically unacceptable under

28   the circumstances and that the defendants chose this course in conscious disregard of an excessive risk

                                                         3
       Case 1:20-cv-00420-NONE-SAB Document 14 Filed 05/05/20 Page 4 of 8



1    to [his] health.” Snow, 681 F.3d at 988 (citing Jackson, 90 F.3d at 332) (internal quotation marks

2    omitted). In addition, mere ‘indifference,’ ‘negligence,’ or ‘medical malpractice’ will not support this

3    cause of action.” Broughton v. Cutter Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle

4    v. Gamble, 429 U.S. 97, 105-06 (1976)). “Medical malpractice does not become a constitutional

5    violation merely because the victim is a prisoner.” Estelle, 429 U.S. at 106; Snow, 681 F.3d at 987-

6    88; Wilhelm, 680 F.3d at 1122 (“The deliberate indifference doctrine is limited in scope.”).

7           Plaintiff’s mere allegation that Defendants Docanto and Malinado failed to take him to

8    his Hepatitis C follow-up medical appointment is too conclusory in nature to give to a claim for

9    deliberate indifference. Although Plaintiff claims that he was strip searched by Docanto and Malinado

10   to prevent him from going to his medical appointment, he fails to set forth any connection between the

11   strip search and the failure to take him to his medical appointment. Rather, Plaintiff simply contends

12   that Defendants excessively strip searched him to try to get him to go to his medical appointment, and

13   after he was searched, Defendants simply walked away. However, the Court cannot determine based

14   on the limited factual allegations why or what caused Defendants to not take him to his medical

15   appointment. Further, to the extent Plaintiff alleges there was a delay in his medical treatment, he fails

16   to allege that any delay led to further injury or harm. McGuckin v. Smith, 974 F.2d 1050, 1060 (9th

17   Cir. 1992) (citing Shapely v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985).

18          B.      Strip Search/Sexual Harassment

19          “Sexual harassment or abuse of an inmate by a corrections officer is a violation of the Eighth

20   Amendment.” Wood v. Beauclair, 692 F.3d 1041, 1046 (9th Cir. 2012) (citations omitted). In

21   evaluating such a claim, “courts consider whether ‘the official act[ed] with a sufficiently culpable state

22   of mind’ ”—the subjective component—“and if the alleged wrongdoing was objectively ‘harmful

23   enough’ to establish a constitutional violation”—the objective component. Wood, 692 F.3d at 1046)

24   (alteration in original) (quoting Hudson v. McMillian, 503 U.S. 1, 8 (1992)). “[A] prisoner presents a

25   viable Eighth Amendment claim where he or she proves that a prison staff member, acting under color

26   of law and without legitimate penological justification, touched the prisoner in a sexual manner or

27   otherwise engaged in sexual conduct for the staff member's own sexual gratification, or for the

28   purpose of humiliating, degrading, or demeaning the prisoner.” Bearchild v. Cobban, 947 F.3d 1130,

                                                         4
       Case 1:20-cv-00420-NONE-SAB Document 14 Filed 05/05/20 Page 5 of 8



1    1144 (9th Cir. 2020). There are occasions when legitimate penological concerns require invasive

2    searches, and the courts owe prison staff deference because of prisons’ “unique security concerns.” Id.

3    at 1145. Thus, when the assault begins as a legitimate, albeit invasive, penological procedure, the

4    prisoner must show that the official’s “conduct exceeded the scope of what was required to satisfy

5    whatever institutional concern justified the initiation of the procedure.” Id.

6           Allegations of verbal harassment and abuse fail to state a claim cognizable under 42 U.S.C. §

7    1983. See Freeman v. Arpaio, 125 F.3d 732, 738 (9th Cir. 1997), overruled in part on other grounds by

8    Shakur v. Schriro, 514 F.3d 878, 884-85 (9th Cir. 2008); see, e.g., Keenan v. Hall, 83 F.3d 1083, 1092

9    (9th Cir. 1996), amended 135 F.3d 1318 (9th Cir. 1998) (disrespectful and assaultive comments by

10   prison guard not enough to implicate 8th Amendment). Mere verbal sexual harassment does not

11   necessarily amount to an Eighth Amendment violation. Austin v. Williams, 367 F.3d 1167, 1171-72

12   (9th Cir. 2004) (upholding summary judgment dismissal of 8th Amendment claim where prison guard

13   exposed himself to prisoner in elevated, glass-enclosed control booth for no more than 30-40 seconds).

14   A prisoner therefore must establish that the alleged sexual harassment was egregious, pervasive and/or

15   widespread in order to state a claim under the Eighth Amendment. See, e.g., Jordan v. Gardner, 986

16   F.2d 1521, 1525-31 (9th Cir. 1993) (prison policy requiring male guards to conduct body searches on

17   female prisoners); Watson v. Jones, 980 F.2d 1165, 1165-66 (8th Cir. 1992) (correctional officer

18   sexually harassed two inmates on almost daily basis for two months by conducting deliberate

19   examination of genitalia and anus).

20          Although prisoners have a right to be free from sexual abuse, whether at the hands of fellow

21   inmates or prison guards, the Eighth Amendment's protections do not extend to all forms of sexual

22   harassment. Allegations of sexual harassment that do not involve touching have routinely been found

23   ‘not sufficiently serious’ to sustain an Eighth Amendment claim. Austin v. Terhune, 367 F.3d 1167,

24   1172 (9th Cir. 2004) (upholding dismissal of claim premised on allegations that correctional officer

25   unzipped his pants and exposed his penis to an inmate from inside control booth); accord Somers v.

26   Thurman, 109 F.3d 614, 624 (9th Cir. 1997) (“To hold that gawking, pointing, and joking violates the

27   prohibition against cruel and unusual punishment would trivialize the objective component of the

28   Eighth Amendment test and render it absurd.”); Blueford v. Prunty, 108 F.3d 251, 256 (9th Cir. 1997)

                                                          5
       Case 1:20-cv-00420-NONE-SAB Document 14 Filed 05/05/20 Page 6 of 8



1    (affirming summary adjudication in favor of the prison officials where “the only arguably sexually

2    harassing conduct... was verbal”).

3             Plaintiff has failed to demonstrate that the Defendants actions were in violation of the Eighth

4    Amendment. As an initial matter, Defendants had a legitimate penological interest to conduct a visual

5    strip search of Plaintiff as it was before his release to a medical appointment. Further, Plaintiff has

6    failed to present sufficient factual allegations that the visual strip search, without any physical

7    touching, as ordered by Defendants exceeded the scope of what was required to satisfy whatever

8    institutional concern justified the initiation of the pat searches. See Bearhild v. Cobban, 947 F.3d at

9    1144-45 (“[T]here are occasions when legitimate penological objectives within a prison setting require

10   invasive searches.”); Grummet v. Rushen, 779 F.2d 491, 495 (9th Cir. 1985) (“[R]outine pat-down

11   searches, which include the groin area, and which are otherwise justified by security needs, do not

12   violate” the Constitution). In addition, Plaintiff has alleged nothing more than that Defendants made

13   unspecified “sexual” comments, which do not give to a claim under the Eighth Amendment.

14   Accordingly, Plaintiff fails to state a cognizable claim for deliberate indifference under the Eighth

15   Amendment.

16            C.     Supervisory Liability

17            To the extent Plaintiff is suing prison officials based on their supervisory positions, Plaintiff is

18   advised under section 1983, Plaintiff must prove that the defendants holding supervisory positions

19   personally participated in the deprivation of his rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir.

20   2002). There is no respondeat superior liability, and each defendant is only liable for his or her own

21   misconduct. Iqbal, at 1948-49. A supervisor may be held liable for the constitutional violations of his

22   or her subordinates only if he or she “participated in or directed the violations, or knew of the

23   violations and failed to act to prevent them.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989);

24   Corales v. Bennett, 567 F.3d 554, 570 (9th Cir. 2009); Preschooler II v. Clark County School Board of

25   Trustees, 479 F.3d 1175, 1182 (9th Cir. 2007); Harris v. Roderick, 126 F.3d 1189, 1204 (9th Cir.

26   1997).

27   ///

28                                                        IV.

                                                            6
       Case 1:20-cv-00420-NONE-SAB Document 14 Filed 05/05/20 Page 7 of 8



1                                     ORDER AND RECOMMENDATION

2            For the reasons discussed herein, Plaintiff fails to state a cognizable constitutional claim for

3    relief. Plaintiff was previously notified of the applicable legal standards and the deficiencies in his

4    pleading, and despite guidance from the Court, Plaintiff’s first amended complaint fails to cure the

5    deficiencies. Based upon the allegations in Plaintiff’s original and first amended complaints, the Court

6    is persuaded that Plaintiff is unable to allege any additional facts that would support a constitutional

7    claim for relief, and further amendment would be futile. See Hartmann v. CDCR, 707 F.3d 1114,

8    1130 (9th Cir. 2013) (“A district court may not deny leave to amend when amendment would be

9    futile.”) Based on the nature of the deficiencies at issue, the Court finds that further leave to amend is

10   not warranted. Lopez v. Smith, 203 F.3d 1122, 1130 (9th. Cir. 2000); Noll v. Carlson, 809 F.2d 1446-

11   1449 (9th Cir. 1987).

12           Accordingly, it is HEREBY ORDERED that the Clerk of the Court randomly assign a Fresno

13   District Judge to this action.

14           Further it is HEREBY RECOMMENDED that the instant action be dismissed for failure to

15   state a cognizable claim for relief.

16           This Findings and Recommendation will be submitted to the United States District Judge

17   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within twenty-one (21)

18   days after being served with this Findings and Recommendation, Plaintiff may file written objections

19   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

20   Recommendation.” Plaintiff is advised that the failure to file objections within the specified time may

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27
28

                                                          7
      Case 1:20-cv-00420-NONE-SAB Document 14 Filed 05/05/20 Page 8 of 8



1    result in the waiver of the “right to challenge the magistrate’s factual findings” on appeal. Wilkerson

2    v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir.

3    1991)).

4
5    IT IS SO ORDERED.

6    Dated:    May 4, 2020
7                                                      UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        8
